I concur on the basis that the ordinance is unconstitutionally overbroad as applied to the facts of the case. It is not unconstitutional when applied reasonably. There is no indication that it has been or would have been applied unreasonably had not defendant requested that he be cited.
I would assess the costs of the appeal against defendant. It is inexcusable to set up a manufactured situation which diverts the court from its heavy appellate caseload to take the time spent on this case. Defendant should be reminded that the time taken for this case was at the expense of litigants seeking speedy action on bona fide, nonmanufactured disputes.